DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 7-20, 22 are pending.  Applicant’s previous election of Group I, claims 1-3, 5, 7-12, 15-16, 22 and the species set forth below (which also includes “dry erase board”), still applies and claims 13-14, 17-20 remain withdrawn.

    PNG
    media_image1.png
    180
    638
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 05/10/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-3, 5, 7-20, 22 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 22 preclude non-claimed hydrophilic polymers from being present in the reaction product of the silane compound which is not supported.  The present disclosure appears to support hydrophilic polymers in the overall coating composition (and thus provides support for excluding such hydrophilic polymers from the overall coating composition) but does not discuss hydrophilic polymers as part of the reactants that form a reaction product with the claimed silane compound (and therefore cannot exclude such hydrophilic polymers from being part of the reactants that form the claimed reaction product).  In other words, there is no support in the present disclosure for including or excluding hydrophilic polymers with the claimed silane compound in the reactants that form the claimed reaction product.
In order to advance prosecution, this above limitation will be interpreted as requiring that the reaction product is formed from only the claimed silane compound and optionally the ingredients of claims 2 and 3, which is supported.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5, 7-12, 15-16, 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a “dry erase article” and the elected species is “dry erase board.”  This is vague because it is unclear what qualifies as a dry erase article/board.  For example, “dry erase” functionality appears to be dependent on the type of ink (i.e., solvent and pigment) and eraser/wipe being used and there is no corresponding limitation in the claim.  It is also unclear what metrics are being evaluated in the test (i.e., just eraseability or also other aspects like resistance of the ink to blead/spread from the mark thereby making the mark blurry).  If the only metric is the article’s ability to be dry erased (i.e., eraseability) then it is unclear how long and at what temperature the ink should be left on the surface before being erased, how many strokes of the eraser/wipe should be used, what force should be applied to the eraser/wipe, and what percentage of the ink being removed corresponds to the ink being erased (since dry erase articles tend to leave “ghost” images and may require more erasing for complete removal).  
Based on the above, a potential infringer would be unclear as to the scope of claim 1 in terms of testing for the claimed “dry erase” functionality and would therefore be uncertain as to whether their potentially infringing product is within the claimed scope in terms of the dry erase limitation.  See MPEP 2173.02. The patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.
Claims 1 and 22 recite that the reaction product does not include a hydrophilic polymer other than the silanes of formula II.  However, this does not appear to make sense because it implies that the silanes of formula II are a hydrophilic polymer, and instead they are silane monomers that react together (via hydrolysis and condensation of the OR1 groups) to form the reaction product which is a polymer.  Thus, it is unclear what is considered a polymer/reaction product vs a monomer/reactant in the present claims.  In other words, if a reaction product is formed from the claimed silane compound and other hydrophilic monomers, would that be within the claimed scope because the hydrophilic monomers were not polymerized before becoming part of the overall reaction product (and thus were not a “hydrophilic polymer” as precluded in the claims)?  Also, does the claim preclude the reaction product from being formed from a partially condensed oligomer/pre-polymer of only the claimed silane compound (which would be a “hydrophilic polymer” different from the claimed silane monomer because the OR1 groups would be condensed to form siloxane bonds)?
Claim 2 recites that the coating includes tetralkoxysilane or oligomers thereof, which appears to contradict the limitation in claim 1 that the reaction product does not include a hydrophilic polymer other than the silanes of formula II.  That is, tetralkoxysilane also has polymerizable alkoxy groups (like the silane compound of formula II) and therefore would polymerize with the silane compound of formula II to form the overall siloxane reaction product.  Condensation of tetralkoxysilane compounds produces silica (i.e., SiO2) repeating units, which are hydrophilic.  Thus, it is unclear if tetralkoxysilane is precluded entirely from being part of the reaction product, or if it is only precluded if reacted from the monomeric form (i.e., not an oligomer and therefore not a precluded “hydrophilic polymer”)?  
Claim 1 is directed to a “dry erase article” and then recites in the last line that “the article is a dry erase article, label,…” which makes it unclear if the article is required to be a “dry erase article” or not.
Claims 10-12, and 15-16 just recite “the dry erase of claim…” which is vague because it appears to conflict with the “dry erase article” of claim 1.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-3, 5, 7-12, 15 and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cramer et al. (U.S. 2003/0148684) in view of Yamazaki et al. (WO 2009/119690, see machine translation and Applicant’s provided translation) in view of Briehn et al. (U.S. 2008/0286628), with evidence from the Water dissociation and pH NPL document, in view of Ding et al. (CN 101254924, see machine translation of Abstract) in view of Natesan (U.S. 2005/0260423).
Regarding claim 22, claim 22 is the same as claim 1 except it does not place any limitation on the form of the article and therefore the references discussed below read on claim 22 the same way as claim 1 except the rejection of claim 22 does not need to rely on the substrate/film/board/sheet teachings discussed below.
Regarding claims 1-3, 5, 7-12, 15, Cramer teaches a hydrophilic coating that may be applied to a soft (i.e., flexible), hydrophobic, polymeric substrate (as in claims 9, 10, 15) (see abstract, [0015], [0026]-[0027]).  The article may be in the form of a film ([0026]) which is a type of board (part of Applicant’s elected species).  In addition and as an alternative to the film of Cramer being a type of board, Yamazaki is also directed to hydrophilic easy to clean coatings (see abstract) and teaches that such coatings may be applied to sheets ([0145]) which is also a type of board (part of Applicant’s elected species) and more specific uses of the article are also uses corresponding to a board (e.g., walls, traffic sign, [0148]).  Thus, it would have been obvious to have applied the hydrophilic easy to clean coating of Cramer to boards (e.g., a wall or traffic sign) because Yamazaki teaches that such articles also benefit from hydrophilic easy to clean properties.
The coating of Cramer includes charged particles and/or hydrophilic polymer materials (see abstract), which may be applied in multiple layers and with the charged particles optionally functioning as a primer layer and with the particles being provided as alkali metal silicates (of which lithium is one such alkali metal, resulting in lithium silicate, Applicant’s elected species and claim 12) to increase durability of the hydrophilic properties (see abstract, [0018], [0042], [0046]-[0049], [0058]-[0065], [0070]-[0072], [0085]).  Cramer also shows that lithium silicates have hydroxyl groups (such that the silicate layer would have hydroxyl groups as in claim 11) ([0047]-[0048]) and the water present in the silicate layer ([0052]) would further inherently contain hydroxyl groups via the natural self-ionization of water to form hydroxyl groups (see as evidence page 1 of the Water dissociation and pH NPL document).  The hydroxyl group containing lithium silicate in Cramer is, e.g., Laponite, which is a type of clay ([0043]-[0046], [0048]).  The lithium silicate particles are a type of silica (i.e., nanosilica as in claim 3 and lithium silicate as in claim 2, also combinations of lithium silicate and pure silica particles are disclosed, [0045], [0047]), with a particle size that overlaps claim 3 ([0039]).
As explained above, the charged particle primer layer (of lithium silicate) may be followed by additional layers of charged particles and/or the hydrophilic polymer materials ([0058] “hydrophilic polymers…instead of, or in addition to, charged particles,” [0072], “additional coatings of the nanoparticles and hydrophilic polymer…can be added”), with the hydrophilic polymer being formed of zwitterionic repeating units ([0058]-[0060], [0065]-[0066]).  
Cramer does not disclose the claimed silane zwitterionic compound.  However, Briehn is also directed to coatings ([0173], the invention is directed to coatings, use in fuel cell membranes is merely one preferred application) formed from a combination of silica/silicate based nanoparticles ([0026], overlapping in size compared to claim 3, formed as, e.g., [0036], silicates and/or [0170] as oligomers of tetralkoxysilane precursors, as in claim 2) with polymeriable zwitterionic compounds (as desired in Cramer) which are zwitterionic silane compounds as claimed and therefore can be condensed with the silicate/silica particles to form covalent bonds therebetween and thereby make a more durable coating ([0060], formula H1 corresponds to the elected species, as in claims 5, 7-8, with alkoxy instead of hydroxyl groups but this is immaterial in terms of the final reaction product because alkoxy hydrolyzes to hydroxyl and then condenses to form siloxane bonds, [0155], describing the coating as having a matrix formed from condensing alkoxysilane groups and hydroxyl groups, [0156], [0173] describing excellent chemical thermal and mechanical properties).  As explained above, the alkoxysilane functional zwitterionic compound and the silicate particles (formed from e.g., tetralkoxysilane compounds) in Briehn all have the same polymerizable groups (i.e., alkoxysilane groups that hydrolize to hydroxyl groups and then condense to form siloxane bonds) and therefore react together to form a composite reaction product of the silicate particles and the zwitterionic silane compound ([0170]).
Thus, it would have been obvious to have used the silane zwitterionic compound from Briehn (for the generic zwitterionic compound in Cramer) to form the zwitterionic hydrophilic polymer with the silicate based particles taught in both Briehn and/or Cramer because silane type zwitterionic compounds are capable of condensing (forming Si-O-Si bonds) with such silicate based particles, to thereby provide excellent chemical thermal and mechanical properties to the coating (as desired by Cramer).  
As explained above, Cramer teaches a first layer formed of the particles on the substrate that functions as a primer and additional layers of both the zwitterionic polymer and the particles provided over this primer layer.  
Modified Cramer does not explicitly disclose that the additional layers of both the zwitterionic polymer and the particles covalently bonds with the article (i.e., the underlying primer layer of the particles).  However, this would inherently be the case because the hydrophilic coating includes silane compounds, e.g., the claimed zwitterionic silane compound, with hydrolyzable alkoxy groups (as explained above) and these hydrolyzable alkoxy groups hydrolyze to form hydroxyl groups and then two hydroxyl groups condense to form an oxygen linking bond (e.g., an Si-O-Si siloxane bond when the two alkoxy groups are bound to silicon atoms) (see above).  Once the hydroxyl groups are formed they will also condense with hydroxyl groups present on the underlying primer layer of modified Cramer (since the hydrophilic coating is applied directly onto the primer layer).  As explained above, the primer layer of modified Cramer includes hydroxyl groups on the lithium silicate material, and thus the silane compound in the hydrophilic layer would condense (after hydrolysis) with the hydroxyl groups in the lithium silicate of the primer layer to form a covalent bond as claimed.  
In addition and as an alternative to the covalent bond being inherent, it is also obvious to explicitly (as opposed to inherently) form such a covalent bond in view of Ding and/or Natesan.
Ding teaches that a silane compound with hydrolyzable alkoxy groups that is provided on a clay material having hydroxyl groups (like the zwitterionic silane compound being applied over the silicate clay primer layer in modified Cramer) may be reacted together to form a covalent bond in order to improve adhesion between the two materials (See translated abstract).  Thus, it would have been obvious to have explicitly formed covalent bonds between the zwitterionic silane compound and the silicate clay primer layer in modified Cramer, as taught by Ding, in order to improve adhesion.
Additionally and alternatively, Natesan is also directed to applying a hydrophilic silane coating based on alkoxy containing silane compound over a hydroxyl groups containing substrate (like the hydroxyl group containing primer layer of modified Cramer) and teaches that covalent bonds may be formed between the silane compound and the hydroxyl groups on the substrate in order to promote adhesion ([0071], [0080], Fig. 3).  Thus, it would have been obvious to have explicitly formed covalent bonds between the zwitterionic silane compound and the silicate clay primer layer in modified Cramer, as taught by Natesan, in order to improve adhesion.
The above reaction product in the coating of modified Cramer is not formed from any non-claimed ingredients and therefore appears to satisfy the “hydrophilic polymer” preclusion of claim 1 (see the 112 rejections above).
The above coated substrate is inherently writeable and dry eraseable (corresponding to Applicant’s elected species) based on the above combination of references overlapping the same materials for the outer coating as the materials used in the present application (especially because the claims allow for any ink, drying time, eraser type, and erasing conditions).  In addition to dry eraseability being inherent as explained above, the dry eraseability would also be present in modified Cramer because of the explicit disclosure of soil release properties ([0058]) such that an ink selected to correspond to the “soiling” mentioned in Cramer would be removed (to at least some degree) via a dry wipe and thus would fall under the “dry erase” limitation as claimed.
Claim(s) 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cramer et al. (U.S. 2003/0148684) in view of Yamazaki et al. (WO 2009/119690, see machine translation and Applicant’s provided translation) in view of Briehn et al. (U.S. 2008/0286628), with evidence from the Water dissociation and pH NPL document, in view of Ding et al. (CN 101254924, see machine translation of Abstract) in view of Natesan (U.S. 2005/0260423), as applied to claim 9 above and further in view of Kato et al. (U.S. 2007/0275200).
Regarding claim 16, modified Cramer teaches all of the above subject matter, including that the substrate bearing the coating discussed above may be a film ([0026]) and also that the coating provided on such a film provides easy cleaning (anti soil) properties ([0058]).  Modified Cramer does not disclose an adhesive on the opposite side of the film as the easy clean coating, however, Kato is also directed to films that bear easy cleaning coatings (antifouling coatings, see abstract) and teaches that a removable adhesive may be applied to the opposite side of the film (and therefore also opposite the hydrophobic face on which the film is provided as explained above) to allow the film to be re-applied to different surfaces to benefit from such easy clean properties (e.g., display devices) ([0001]).  Thus, it would have been obvious to have used an adhesive on the easy clean film of modified Cramer as taught by Kato in order to allow the film to be re-applied to different surfaces in order to provide easy clean properties to such surfaces.

Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the amendment obviates the 112 1st paragraph rejection by using the phrase “hydrophilic polymer coating.”  It appears Applicant has misunderstood the rejection because this amendment has nothing to do with the 112 1st rejection, which is based on a lack of support for precluding hydrophilic polymers in the reaction product (i.e., the “the reaction product does not include a hydrophilic polymer other than the one or more hydrophilic…” limitation).  The rejection is maintained.
Applicant continues to argue “dry erase” is a definite limitation based on common usage and without Applicant providing any actual details distinguishing what is and what is not a dry erase article (e.g., in terms of the factors discussed in the rejection, e.g., type of ink, ghosting, type of eraser, amount of pressure, etc.).  Applicant submits a ULINE evidentiary reference showing that the website has different categories for dry erase boards/easels vs other boards/easels.  First, common usage does not make a term/phrase definite for a claim limitation.  Second, the ULINE document only provides some examples of what ULINE considers to be dry erase.  It does not provide ULINE’s definition for making that distinction (merely examples) and even if ULINE did provide some definition that would only be one interpretation of what qualifies as dry erase, amongst the many possible interpretations in the art/industry (which is why the phrase is vague/indefinite).  For example, see the attached Display2Go document which indicates that different materials (i.e., melamine, porcelain, glass) have different properties when used as a whiteboard, with only glass satisfying the most stringent requirements (and with melamine and porcelain lacking in at least one aspect).  In contrast, see the 3M Melamine dry erase board and 3M Porcelain dry erase board documents which show that these materials are considered “dry erase” by 3M, even though they are found to leave ghosting and (for the melamine) require cleaning in the Display2Go document.  Thus, these documents show that there are differing interpretations of what functionality is required for something to be considered dry erase, at least in terms of ghosting/cleaning (i.e., without also considering the type of ink, type of eraser, force used for dry erasing, etc. as discussed in the rejection above).  It is therefore maintained (also based on the examiners previous remarks, see below in italics) that dry erase is a vague term.
Applicant argues that “dry erase” is not indefinite because it is commonly used, including in technical and patent literature.  This is not persuasive.  Common usage of a term does not preclude a term from being vague.  Applicant’s cited documents confirm the ambiguous meaning of this term because it refers to a dry erase board as a “glossy” surface which may be (i.e., “most commonly”) is white.  A contrary definition from the Oxford dictionary does not require “glossy” and appears to require “white” (i.e., “Denoting or relating to a wipeable whiteboard.” with “whiteboard” having an Oxford definition of “A wipeable board with a white surface used for teaching or presentations.”).  Glossy itself is vague in terms of what qualifies as glossy.  So a potential infringer of the present claims would be unclear about whether pigmenting the board black, instead of white, would allow them to avoid infringing on the claims.  A potential infringer would also be unclear about whether the board needs to be “glossy” or not given the different definitions (and if so, what level of “gloss” is required? Would a “satin” or “eggshell” type gloss still qualify?).  The definition cited by applicant also refers to “non-permanent markings” but (as explained in the rejection) this is a hugely variable category, especially if you consider the variability in the force and type of wipe used during the wiping process.  For example, can the “non-permanent marker” be a powdered pigment based marker (e.g., chalk/charcoal/graphite) or does it need to be a solvent based marker (if so, aqueous or organic) that leaves behind a colored film (e.g., with the coloring agent being held together via a binder or matrix)?  Would incidental dirt/dust that falls on the surface and can be wiped away with a paper towel qualify as a “non-permanent marking” (if so, would any surface that can be wiped clean of dust qualify as “dry erase”)?  Does the “wipe” need to function primarily via absorbing the marking material into wipe, or can it work via abrasion (by mechanically breaking apart the mark and scraping it away from the surface)?
Applicant also mentions that the election of species requirement shows that “dry erase” is definite because it relies on the principal of mutual exclusivity.  This is also not persuasive because the election of species requirement was based on mutually exclusive embodiments as provided in the present application (i.e., assuming that “dry erase” is definite for the purposes of considering the species).  By analogy, if a hypothetical application had both “glossy” and “non-glossy” embodiments, those embodiment would be appropriate for an election of species requirement and yet “glossy” may still be rejected as vague if it is the elected species.
Applicant’s remarks regarding the prior art rejection also reflect the ambiguity regarding the phrase “dry erase” because Applicants remarks are entirely about the “board” part of the elected species (which is not persuasive, see below) and simply conclude that the prior art also fails to teach the “dry erase” aspect without indicating what specifically is missing from the prior art in this regard (i.e., what part of the definition of “dry erase” is supposedly missing from the prior art?  Does Applicant consider “dry erase” to require “glossiness” and “whiteness” because those do not appear to be required under the broadest reasonable interpretation of the term based on the conflicting definitions cited above?).  Applicant has also not commented at all on the “soil release” properties of the prior art that seem to qualify as “dry erase” as explained in the rejection.  

Applicant also argues that it is clear that the materials of claim 2 are hydrophilic polymers but would not be included in the reaction product of claim 1.  However, tetralkoxysilane is highly reactive with the hydrolyzable OR1 group in the claimed silane compound and will produce hydrophilic SiO2 repeating units, and thus would react with that silane compound to form a hydrophilic polymer in the reaction product (which appears to be precluded in claim 1).  Furthermore, Applicant appears to have overlooked the 112 2nd problem with the underlying limitation in claim 1.  Specifically, it is unclear how the reaction product is precluded from including hydrophilic polymers besides the silane monomer being claimed.  That is, as soon as the silane monomer crosslinks with itself, it will form a hydrophilic polymer that is outside the scope of the claimed formula (II) (because the hydrolyzable OR groups would no longer be present) and thus appears to be precluded by the claim.  If the claim is meant to be interpreted as allowing for this hydrophilic polymer because it started as the silane monomer being claimed, then are other types of hydrophilic polymer allowed as long as they start off as a hydrophilic monomer?
Applicant then argues against the prior art on the grounds that the references are not related to dry erase articles, which is not persuasive for the reasons set forth below but also because the term “dry erase article” is vague and therefore not a point of distinction over the prior art (and also because Applicant continues to avoid discussing what specifically makes something “dry erase” or not and instead just concludes that certain things are dry erase and certain things are not dry erase).
For Cramer, the article is disclosed as being an “easy to clean” and “soil release” coating which is considered to be within the vague/indefinite meaning of “dry erase” as claimed, especially because there is no limit on the methodology of testing for dry erase properties.
For Briehn, this reference is not limited to fuel cells and is directed to coatings that have improved durability/bonding between zwitterionic compounds and silicate/silica materials by including hydrolyzable silane groups in the zwitterionic compounds.  This is highly relevant to the teachings of Cramer, which already generally calls for coatings based on zwitterionic compounds and silicate/silica materials and also makes Briehn analogous art because it is related to the problem of creating a coating that includes zwitterionic compounds and silicate/silica materials (see present claims 1 and 2) such that Briehn would have commended itself to an inventor’s attention in considering the problem of formulating a coating that includes both of those materials.
Applicant also argues against Ding and Natesan on similar grounds, but appears to have ignored that the covalent bonding teachings cited from these references are not required for the rejection because the covalent bonding would already inherently form based on the teachings of Cramer in view of Briehn (i.e., these are additional/supplemental references that explicitly teach what is already inherent in modified Cramer, see the rejection above).  In any case, both Ding and Natesan are also relevant to Cramer (because both of the references are related to improving bonding between hydroxyl/silicate bearing substrates and silane coatings, as in Cramer) and also analogous art because they are related to promoting covalent bonds between a coating and an underlying substrate (as recited in claim 1) such that Ding and Natesan would have commended themselves to an inventor’s attention in considering the problem of formulating a coating that covalently bonds to the underlying substrate.
The Kato reference cited in relation to claim 16 is also relevant and analogous art for the reasons set forth in the rejection above (i.e., it is related to forming an easy to clean coating on a hydrophobic film, which is relevant to Cramer and analogous art directed to the problem of applying an easy to clean/dry erase coating to a hydrophobic substrate as in present claim 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787